Exhibit 10.2

Texas Petrochemicals Inc.

2009 Long-Term Incentive Plan

Restricted Stock Unit Award Agreement

AWARD AGREEMENT (the “Agreement”), effective as of May 24, 2010 (the “Grant
Date”) between TPC Group Inc. (formerly Texas Petrochemicals Inc.) (the
“Company”), and                          (the “Grantee”).

 

1. Grant of Restricted Stock Units

The Company hereby grants to the Grantee an award of                     
restricted stock units (the “RSUs”), each RSU representing the right to receive
one share of Common Stock, in accordance with the Texas Petrochemicals Inc. 2009
Long-Term Incentive Plan (the “Plan”).

 

2. Relationship to the Plan

This Agreement is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) from time to time. Any terms used in this
Agreement and not defined herein have the meanings set forth in the Plan. In the
event of an inconsistency between the terms of the Plan and this Agreement, the
terms of the Plan will control.

 

3. Vesting

Unless vested on an earlier date as provided in Section 6 hereof, the RSUs will
vest as follows:

 

  (i)

  1/3 of the RSUs (rounded down) will vest on January 1, 2011;

 

  (ii)

  1/3 of the RSUs (rounded down) will vest on January 1, 2012; and

 

  (iii) the balance of the RSUs will vest on January 1, 2013;

provided that the Grantee has been continuously employed by the Company from the
Grant Date through the applicable vesting date.

 

4. Non-transferability

The RSUs may not be sold, transferred, assigned, pledged, exchanged,
hypothecated, encumbered or otherwise disposed of. Until the date on which the
Grantee receives a distribution of Common Stock in respect of any vested RSUs,
the RSUs will be evidenced by credit to a book entry account (the “Account”)
maintained by the Company for the Grantee’s benefit. Upon the occurrence of an
event set forth in Section 15(b) of the Plan, the number of RSUs credited to the
Account shall, as determined by the Committee, be equitably and appropriately
adjusted as provided in that Section.

 

5. No Shareholder Rights

The Grantee shall not have any rights of a shareholder of the Company with
respect to the RSUs, including voting and the right to receive dividends. In the
event of a Special Dividend, the Committee shall either (i) adjust (increase)
the number of RSUs credited to the Grantee’s Account pursuant to Section 15 of
the Plan as the Board deems necessary to preserve the value of the Restricted
Stock Unit Award or (ii) credit the Grantee’s Account with a dollar amount (the
“Special Dividend Amount”) equal to the cash distribution that would have been
paid to the



--------------------------------------------------------------------------------

Grantee if the Grantee owned that number of shares of Common Stock equal to the
number of RSUs credited to the Account. For purposes of this Section, “Special
Dividend” means (i) a cash distribution with respect to a share of Common Stock
such that the aggregate of all such distributions (A) when combined with any
other cash distributions to shareholders previously made during the fiscal year
exceeds the adjusted net income of the Company and its Subsidiaries for the
preceding fiscal year or (B) when combined with any other cash distributions to
shareholders previously made during the fiscal year or during the three prior
fiscal years exceeds the adjusted net income of the Company and its Subsidiaries
for the four preceding years, or (ii) a non-cash distribution the value of which
when combined with the value of any other non-cash distribution to shareholders
previously made during the fiscal year exceeds 10% of the value of the total
assets of the Company and its Subsidiaries. The definition of “Special Dividend”
shall be applied in accordance with the regulations and guidance under PBGC
Regulation § 4043.31(a). For purposes of this Agreement (other than Section 1 or
as specifically provided to the contrary herein), all references to RSUs shall
be deemed to include the Special Dividend Amount.

 

6. Forfeiture; Change in Control

 

  (a)

Forfeiture of RSUs. If the Grantee’s employment is terminated prior to the date
all of the RSUs vest pursuant to Section 3, such unvested RSUs shall be
forfeited immediately, except as provided in this section. In the event of the
Grantee’s death or Disability while employed by the Company prior to the date
all of the RSUs vest pursuant to Section 3, all of such unvested RSUs shall be
immediately vested. For purposes of this Agreement “Disability” shall mean the
Grantee becoming disabled within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”), or as otherwise determined by the
Committee in its discretion. The Committee may require such proof of Disability
as the Committee in its sole and absolute discretion deems appropriate and the
Committee’s determination as to whether the Grantee is Disabled shall be final
and binding.

 

  (b) Change in Control. Notwithstanding the provisions of Section 3 hereof, in
the event of a Change in Control, to the extent the successor company does not
assume or substitute for the RSUs on substantially the same terms and
conditions, all of such RSUs shall be immediately vested in full, provided the
Grantee is employed by the Company on the date of the occurrence of a Change in
Control. In the event of a Change in Control, to the extent the successor
company does assume or substitute for the RSUs credited to the Account on
substantially the same terms and conditions and within 24 months thereafter the
Grantee’s employment is terminated by the Company without Cause or by the
Grantee for Good Reason, all of such RSUs shall be immediately vested.

 

  (c)

Change in Control Definition. For purposes of this Section “Change in Control”
shall mean the date of the first to occur of any of the following: (i) any
“person” (as such term is defined in Section 3(a)(9) of the Exchange Act and is
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) or group of persons
acting together (within the meaning of Section 13(d)(3) of the Exchange Act)
becomes the direct or indirect beneficial owner of 50% or more of the Company’s
voting stock; (ii) during any twenty-four (24) month period, individuals who, as
of the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the beginning of such
period whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director (provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of

 

-2-



--------------------------------------------------------------------------------

  any person other than the Board shall be deemed to be an Incumbent Director);
(iii) the consummation of the merger, consolidation, or other reorganization of
the Company with or into one or more entities, as a result of which outstanding
securities with less than 50% of the voting power of the surviving or resulting
entity (or, if applicable, the ultimate parent company that owns directly or
indirectly all of the voting securities of the surviving or resulting entity)
are owned by stockholders of the Company immediately prior to such merger,
consolidation or reorganization in substantially the same proportion as their
ownership of the voting power of the Company’s outstanding securities
immediately prior to such transaction; or (iv) the sale of the Company’s assets
having a total gross fair market value of at least 50% of all of the Company’s
assets immediately before such sale.

 

  (d) Cause. For purposes of this Section “Cause” shall mean (i) the conviction
of the Grantee of, or plea of nolo contendere by the Grantee to, a felony or
misdemeanor involving moral turpitude; (ii) the indictment of the Grantee for a
felony or misdemeanor involving moral turpitude under the federal securities
laws; (iii) the willful misconduct or gross negligence by the Grantee resulting
in material harm to the Company; (iv) the willful breach by the Grantee of the
Grantee’s duties or responsibilities; or (v) fraud, embezzlement, theft or
dishonesty by the Grantee against the Company or any Subsidiary, or willful
violation by the Grantee of a policy or procedure of the Company, resulting in
any case in material harm to the Company.

 

  (e) Good Reason. For purposes of this Agreement, except as otherwise provided
in paragraph (e) of this Section, “Good Reason” shall mean (i) a material
adverse change in the scope of the Grantee’s responsibilities or authority,
excluding (A) any such change in connection with the Grantee’s death or
Disability or (B) any such change due solely as a result of the Company’s common
stock no longer being publicly traded on a national securities exchange; (ii) a
reduction in the Grantee’s annual base salary and annual target bonus
opportunity (other than (A) a reduction in bonus compensation due to targets not
being achieved or (B) an across-the-board reduction generally applicable to
similarly situated employees or (C) changes to the bonus structure designed to
integrate the Company’s personnel with other personnel of the Surviving
Corporation); (iii) a reduction in the aggregate in the Grantee’s eligibility
for participation in the Company’s benefit plans but excluding such Company-wide
reductions to any such plans that are effective for all similarly situated
employees; or (iv) any requirement of the Company that Grantee be based anywhere
more than fifty (50) miles from Grantee’s primary office location at the time of
the Change in Control.

 

  (f) Other Agreement or Plan. The provisions of this Section (including the
definitions of Cause and Good Reason), shall be superseded by the specific
provisions, if any, of a written employment or severance agreement between the
Grantee and the Company or a severance plan of the Company covering the Grantee.

 

7. Settlement of RSUs

Payment of vested RSUs shall be made in the form of Common Stock, except that
payment of the vested Special Dividend Amount shall be paid in cash, as soon as
administratively practicable after the date the RSUs vest, but in no case later
than the March 15th following the year in which vesting occurs.

 

8. Tax Withholding

At the time of vesting of RSUs or the delivery of shares of Common Stock
attributable to RSUs (or the delivery of cash attributable to the Special
Dividend Amount), the amount of all federal, state and other governmental
withholding tax requirements imposed upon the Company with respect to the
vesting of such RSUs or the delivery of such shares of Common Stock attributable

 

-3-



--------------------------------------------------------------------------------

to RSUs (and cash attributable to the Special Dividend Amount) shall be remitted
to the Company or provisions to pay such withholding requirements shall have
been made to the satisfaction of the Committee prior to the delivery of shares.
At the discretion of the Company, the applicable taxes may be withheld in kind
from the shares of Common Stock otherwise deliverable to the Grantee on the
payment of the RSUs. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines is required in
connection with this Agreement.

 

9. Beneficiary

The Grantee may designate a beneficiary to receive the RSUs that become vested
due to the Grantee’s death, and may change the beneficiary designation from time
to time. Beneficiary designations must be duly executed using the proper form
designated by the Committee and timely filed with the Company’s General Counsel.
If the Grantee fails to designate a beneficiary, any RSUs that become vested due
to the Grantee’s death will be transferred to the executor or administrator of
the Grantee’s estate.

 

10. Clawback

If the Company’s consolidated financial statements for any of the years during
which the RSUs are unvested are required to be restated and the Committee
determines that any fraud, negligence or intentional misconduct by the Grantee
was a significant contributing factor to such restatement, then the Committee
may take such action as it deems necessary to remedy the misconduct, which
remedies may include the cancellation of RSUs and repayment (in cash or by
transfer of Common Stock) of any Common Stock (or cash) previously delivered in
settlement of the RSUs, without regard to any income taxes payable by the
Grantee with respect to the settlement of the RSUs. The Committee shall have
absolute discretion to make determinations under this Section, and its
determination shall be final, conclusive and binding.

 

11. Forfeiture for Detrimental Activity

In the event that the Grantee engages in any of the detrimental activities set
forth on Exhibit A then (i) the RSUs shall be forfeited effective as of the date
on which the Grantee enters into such activity, and (ii) the Grantee shall
within ten (10) days after written notice from the Company return to the Company
any Common Stock (or cash) paid by the Company to the Grantee with respect to
the RSUs granted hereunder and, if the Grantee has previously sold all or a
portion of the Common Stock paid to the Grantee by the Company, the Grantee
shall pay the proceeds of such sale to the Company.

 

12. Code Section 409A Compliance

It is intended that this Restricted Stock Unit Award not be subject to the
requirements of Section 409A of the Code pursuant to the short-term deferral
exception in Treasury Regulation § 1.409A-1(b)(4), and this Restricted Stock
Unit Award shall be interpreted and administered accordingly.

 

13. Notices

All notices required or permitted under this Agreement shall be in writing and
shall be delivered personally or by mailing by registered or certified mail,
postage prepaid, to the other party. Notice by mail shall be deemed delivered at
the time and on the date the same is postmarked.

 

-4-



--------------------------------------------------------------------------------

Notices to the Company should be addressed to:

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

Attention: General Counsel

Notices to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the Company’s records. The Company or the Grantee may
by writing to the other party, designate a different address for notices.

If the receiving party consents in advance, notices may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Such notices shall be deemed delivered when
received.

 

14. Headings

The headings in this Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Agreement.

 

15. Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Grantee and the
successors and assigns of the Company.

 

16. Governing Law

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware, other than its conflict of laws principles.

 

17. Agreement Not a Contract

This Agreement (and the grant of RSUs) is not an employment or service contract,
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on Grantee’s part to continue as an employee, or of the Company
to continue Grantee’s service as an employee.

 

18. Entire Agreement; Modification

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof, and may not be modified except as provided in the
Plan or in a written document executed by both parties.

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Grantee, effective as of the date on the first page of this Agreement.

 

        TPC GROUP INC.     By:  

 

    By:  

 

    Grantee       Title:  

 

     

 

              Date            

 

-5-



--------------------------------------------------------------------------------

Exhibit A

Detrimental Activities

 

I. Confidential Information. Grantee at all times, both during and after
Grantee’s employment with the Company, shall hold in the strictest confidence,
and not to use (except for the benefit of the Company at the Company’s
direction) or disclose (without the written authorization of an officer of the
Company), regardless of when disclosed to Grantee, any and all technical data,
trade secrets, know-how or other confidential or proprietary information of the
Company, including without limitation any and all information related to the
products, product plans, technologies, inventions, mask works, ideas, processes,
formulas, source and object codes, computer programs, data bases, other works of
authorship, improvements, discoveries, developments, designs and techniques,
research, developmental or experimental work, customer and business partner
lists, employee lists, business plans, sales or marketing plans or results,
markets, prices and costs, financial information, or other subject matter
pertaining to any business of the Company or any of its licensors, customers,
business partners, consultants or customers (collectively, “Confidential
Information”). Confidential Information further includes, but is not limited to,
information pertaining to any aspect of the Company’s business which is either
information not known (or known as a result of a wrongful act of Grantee or of
others who were under confidentiality obligations as to the item or items
involved) by actual or potential competitors of the Company or other third
parties not under confidentiality obligations to the Company, or is otherwise
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise. Confidential Information does not include any
of the foregoing items which has become publicly and widely known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

II. Non-Solicitation of Employees. During Grantee’s employment and ending on the
expiration of one (1) year following the termination of Grantee’s employment
with the Company for any reason Grantee shall not either directly or indirectly
solicit, induce, recruit, encourage or otherwise endeavor to cause or attempt to
cause any employee or consultant of the Company, who was employed or provided
services to the Company for six months prior to the termination of Grantee’s
employment, to terminate their relationship with the Company.

 

III. Non-Solicitation of Customers. During Grantee’s employment and ending on
the expiration of one (1) year following the termination of Grantee’s employment
with the Company for any reason Grantee shall not either directly or indirectly
solicit, induce, recruit, encourage or otherwise endeavor to cause or attempt to
cause any past, current or prospective customer of the Company, to cease doing
business in whole or in part with the Company or to change or alter in any
adverse way the business relationship such customer has with the Company.

 

IV.

Non-Competition. During Grantee’s employment and ending on the expiration of one
(1) year following the termination of Grantee’s employment with the Company for
any reason, the Grantee shall not directly or indirectly own any interest in,
manage, control, participate in, be employed by, consult with, render services
for, or in any manner engage in any Competing Business within any geographical
area in which the Company or any of its controlled affiliates engage or have
active plans at the Grantee’s termination date to engage in such businesses. The
Grantee acknowledges and agrees that this restriction is without specific
geographic limitation inasmuch as the Company and its affiliates conduct
business on a nationwide and international basis, that its sales and marketing
prospects are for continued expansion both nationally and internationally, that
access to the Company’s Confidential Information would provide any national or
international competitor with an unfair competitive advantage, and that,
therefore, the restrictions set forth in this section are reasonable and
properly required

 

-6-



--------------------------------------------------------------------------------

  for the adequate protection of the legitimate interests of the Company.
Nothing herein shall prohibit the Grantee from owning beneficially not more than
2% of any class of outstanding equity securities or other comparable interests
of any issuer that is publicly traded, so long as the Grantee has no active
participation in the business of such issuer. For purposes hereof, the term
“Competing Business” means any business that is engaged in the production or
sale of products that compete with the products produced, distributed or sold by
the Company or its controlled affiliates (or are in the process of being
actively developed by such entities) as of Grantee’s termination date. This
restriction shall not prevent the Grantee from working for a subsidiary,
division, venture or other business or functional service unit (collectively a
“Unit”) of a Competing Business so long as (i) such Unit is not itself a
Competing Business, (ii) the Grantee does not manage or participate in business
activities or projects of any Unit that is a Competing Business, and (iii) the
Grantee otherwise strictly complies with the restrictive covenants contained in
this Exhibit.

 

V. Non-Disparagement. Grantee at all times, both during and after Grantee’s
employment with the Company, shall not make any statement disparaging the
Company, any officer, director, employee or other service provider for the
Company, or any product or service offered by the Company.

 

-7-